Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 19-20, in the reply filed on 03/04/21 is acknowledged.  The traversal is on the ground(s) that no general inventive concept claimed and no burden on the Examiner to consider Groups I-III, claims 1-20, in the present application.  This is not found persuasive because Groups l-lll lack unity of invention because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eliasson et al (US 20070249479; hereinafter Eliasson).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The phrase of “for a centrifugal separator” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 
In this view, the claim does not require the “centrifugal separator”.  Thus, the “an internal combustion engine using a rotor” is also unclaimed.
Therefore, the at least claim 1 has been interpreted as follows:
“A housing comprises: a housing body forming a chamber; an opening in the housing body; a bearing retainer arranged at the opening; and a bearing inserted into the bearing retainer, and wherein the bearing retainer comprises a bearing seat portion provided with a number of plastically deformed zones retaining the bearing in the bearing retainer.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliasson et al (US 20070249479; hereinafter Eliasson).

Examiner notes that the phrase of “plastically deformed zones” is defined as “a permanent deformation and a process where forces are applied onto an object to deform the object or a portion of the object, and due to the size, geometry and material of the object, as well as the magnitude of forces applied, the object does not return to its original shape once the forces are no longer applied”, see instant Applicant’s Specification (pg 7 ln 34 – pg 8 ln 2); therefore, the “plastically deformed zones” is referred to the ‘permanent shape’ in the bearing seat formation in which is equivalent to the ‘bearing seat portion shape’.
As regarding claim 2, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the bearing comprises an outer ring (78) configured to be stationary relative to the housing during rotation of the rotor 
As regarding claim 3, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the bearing retainer (80) is provided with walls (116) enclosing an outer surface of the bearing, wherein the bearing seat portion further comprises a stop portion extending into the bearing seat portion, wherein the outer ring comprises a first surface abutting the stop portion of the bearing seat portion, and a second surface (fig. 7; no number – about 126), being opposite to the first surface, and wherein the number of plastically deformed zones abut against the second surface of the outer ring of the bearing. 
As regarding claim 4, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the number of plastically deformed zones abut against the second surface in at least three locations (there different surface portions). 
As regarding claim 5, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the number of plastically deformed zones enclose the second surface of the bearing (fig. 5). 
As regarding claim 6, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the outer ring of the bearing is provided with a circular edge (annually shape thus there is a circular edge) between the second surface and the outer surface, and wherein the number of plastically deformed zones abut against the circular edge. 

As regarding claim 8, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the number of plastically deformed zones cover an area between the inner ring and the outer ring of the bearing (figs. 5-7). 
As regarding claim 11, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the number of plastically deformed zones are formed by roll forming.  
As regarding claim 14, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein at least portions of the bearing retainer are embedded in the housing body (figs. 4-7). 
As regarding claim 15, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention for wherein the housing is a stationary housing (fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson et al (US 20070249479; hereinafter Eliasson) as applied to claim 1 above.
As regarding claim 12, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention except for wherein the housing body and the bearing retainer are made of a metallic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the housing body and the bearing retainer are made of a metallic material in order to enhance separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 13, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention except for wherein the housing body is made of a polymeric material, and wherein the bearing retainer is made of a metallic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the housing body is made of a polymeric material, and wherein the bearing retainer is made of a metallic material in order to enhance separator performance, since it has been held to be within the general 
As regarding claim 19, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention except for wherein the housing body and the bearing retainer are made of an aluminium material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the housing body and the bearing retainer are made of an aluminium material in order to enhance separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 20, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention except for wherein the housing body is made of a polymeric material, and wherein the bearing retainer is made of an aluminium material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the housing body is made of a polymeric material, and wherein the bearing retainer is made of an aluminium material in order to enhance separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson et al (US 20070249479; hereinafter Eliasson) as applied to claim 7 above, and further in view of Kup et al (US 20080256912; hereinafter Kup).
As regarding claim 9, Eliasson discloses all of limitations as set forth above.  Eliasson discloses the claimed invention except for wherein the bearing further comprises a sealing washer covering an area between the inner ring and the outer ring, and wherein the number of plastically deformed zones abut against the sealing washer.  Kup teaches wherein the bearing further comprises a sealing washer ([0013]) covering an area between the inner ring and the outer ring, and wherein the number of plastically deformed zones abut against the sealing washer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the bearing further comprises a sealing washer covering an area between the inner ring and the outer ring, and wherein the number of plastically deformed zones abut against the sealing washer as taught by Kup in order to enhance centrifugal separator performance.
As regarding claim 10, Eliasson as modified discloses all of limitations as set forth above.  Eliasson as modified discloses the claimed invention for wherein the number of plastically deformed zones enclose the sealing washer (Kup – [0013]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773